Title: To George Washington from William Stephens Smith, 24 February 1783
From: Smith, William Stephens
To: Washington, George


                        
                            Sir,
                            Dobbs ferry 24th feby 1783
                        
                        I informed your Excellency last night of my return, and forwarded the papers which I hope are received.
                        The day after my arrival in New York Major Wemyss Deputy Adjutant General being requested by Sir Guy Carleton
                            to attend to a settlement with their Commissary, we proceeded to compare, and examine the accounts, with respect to
                            numbers sent in and received from either side, and found them to agree, but on making those accounts out, I objected to
                            the allowance of the full number of prisoners sent from Quebec, as not being subjects of exchange, a very large proportion
                            of them being inhabitants—I proposed, that as the flag which arrived at this post the 28th of December 1782, was
                            particularly examined, and the circumstances of the capture of each individual known, consequently the number of soldiers,
                            and citizens clearly ascertained; that the same proportion should be allowed to operate through the agregate number,
                            observing that I was only induced to make this proposal upon the principle of its being more strongly marked with Justice
                            than any that occur’d to me at that time; that I was not so attach’d to the plan but that I would freely give it up
                            provided one more eligible, and just could be started; time was requested to consider it—it was finally consented to, and
                            the account was settled agreeable to the inclosed copy No. 1. I then proposed a settlement of the balance acknowledged to
                            be due; by liberating a number of our officers agreeable to Tariff as far as the privates would apply—this was (after
                            consulting with the General) objected to, under the influence of this idea; that the Exchange should be carried on officer
                            for officer, and that a reference to the Tariff was unnecessary untill the officers of the one or the other were
                            liberated, and not till then could they admit of the Tariff’s operating—they mentiond an exchange of officers which I
                            could not enter upon.
                        General Carleton on Thursday objected to the account, and desired Major Wemyss to obtain the reasons in
                            writing why I did not admit the whole of the prisoners from Canada to be subjects of exchange, I immediately wrote the
                            Letter of which the inclosed No. 2 is a copy—on Friday The Major waited on me, and said that Sir Guy fully agreed with
                            me in opinion with respect to subjects of military capture, but could not pass the account in its present
                            state, as he supposd if they were not soldiers at the time of their capture, they had been, and were subject to be called
                            upon when circumstances required, consequently subjects of Exchange as much as if taken in actual service—I told him that
                            if the whole of the account was insisted upon, and nothing short of it would be admitted, my business was finished, as I
                            could not with propriety open a new one, before the old was compleatly settled, and beg’d him to inform Sir Guy that I
                            should wait on him in the morning—assure him of my retaining a grateful sense of the civilities received, and take my
                            leave, requesting permission to return on sunday—this was complied with—but I was pressed to remain untill the arrival of
                            the Pacquet which is hourly expected, with the happy tidings of a peace, but as the business upon which I went, could not
                            be finished, and every prospect of my being able to compleat it vanishing, I was of opinion it would not be agreeable to
                            your Excellency—therefore declined, assuring them that though Peace upon proper principles would be perfectly agreeable to
                            us still untill it was settled, we conceived it our duty to exert ourselves in preparing for War—with this I took my
                            leave—I must observe to your Excellency that during my stay with the Enemy, I was treated with every respect, and
                            attention that my Uniform, and Rank in the Continental Army could merit on demand.
                        I have brought with me the paroles of Paulding, and those taken with him at Croton, as also those of a party
                            of Jersey men, taken with te Lieutenant of the County of Bergen, in what he conceived to be the execution of his
                            duty—Agreeably to your Excellency’s permission I sent three flags to Elizabeth town, with upwards of two hundred of
                            invalid and convalescent naval prisoners. Your Excellency’s Approbation is always what I have been and still am anxious to
                            be honored with. I have the Honor to be Your Excellency’s Most Obedient servant
                        
                            W.S. Smith Lieut. Colo. &c.
                        
                     Enclosure
                                                
                            
                                (Copy)
                            New York 17 Feby 1783
                            

                                
                                    
                                        The Americans in Account of Privates Prisoners of War
                                    
                                    
                                        Dr.
                                        
                                        
                                        
                                    
                                    
                                        1782
                                        
                                        No. Men 
                                        
                                    
                                    
                                        12
                                        Feby
                                        To
                                         James Sacket sent out with Major Skinner
                                        1
                                    
                                    
                                        28
                                        April
                                        To
                                         Abm Woodruff sent to Eliza. Town
                                        1
                                    
                                    
                                        3
                                        May
                                        To
                                         Mr Farrington Price
                                        1
                                    
                                    
                                        3
                                        June
                                        To
                                        deliver’d at Dobb’s ferry as per rect
                                        
                                    
                                    
                                        
                                        
                                        
                                        of Capt. Jno. Pray
                                        9
                                    
                                    
                                        
                                        
                                        To
                                        receiv’d from Quebec & sent to Dobbs
                                        
                                    
                                    
                                        
                                        
                                        
                                        ferry & Boston
                                        136
                                    
                                    
                                        
                                        
                                        
                                        Balance in favor of the Americans
                                        
                                            765
                                        
                                    
                                    
                                        
                                        
                                        
                                        
                                        913
                                    
                                    
                                        
                                        
                                        
                                        
                                        
                                    
                                    
                                        Cr.
                                        
                                        
                                        
                                        
                                    
                                    
                                        1782
                                        
                                        
                                        
                                        
                                    
                                    
                                        12th
                                        Feby
                                        By
                                        Balance as per settlemt of this date
                                        495
                                    
                                    
                                        
                                        
                                        By
                                        Officer’s servts sent from Yorktown on
                                        
                                    
                                    
                                        
                                        
                                        
                                        Parole vizt
                                        
                                    
                                    
                                        
                                        
                                        
                                        1 Serjt Major equal to
                                        2
                                    
                                    
                                        
                                        
                                        
                                        1 Quarr Masr serjt
                                        2
                                    
                                    
                                        
                                        
                                        
                                        4 Serjeants
                                        8
                                    
                                    
                                        
                                        
                                        
                                        1 Corporal
                                        1
                                    
                                    
                                        
                                        
                                        
                                         Privates 365
                                        378
                                    
                                    
                                        1783
                                        
                                        
                                        
                                        
                                    
                                    
                                        12
                                        Feby
                                        By
                                        Prisoners recd from Dobb’s ferry
                                        
                                    
                                    
                                        
                                        
                                        
                                        vizt 4 serjts = 8 & 26 privates
                                        34
                                    
                                    
                                        14th
                                        
                                        By
                                        ditto ditto
                                        
                                             6
                                        
                                    
                                    
                                        
                                        
                                        
                                        
                                        
                                            913
                                        
                                    
                                    
                                        
                                        
                                        
                                        
                                        
                                    
                                    
                                        
                                        
                                        
                                        
                                        
                                    
                                    
                                        
                                        
                                        
                                        
                                        
                                    
                                                            
                            Error Excepted A.P. Dunant
                            
                                Depy Commy of Prisoners
                            
                        
                        
                     Enclosure
                                                
                            
                                (Copy)
                                Sir
                                New York Thursday 20th feby 1783
                            
                            The reason why I object to the Exchange of the whole of the prisoners from Quebec is that a proportion of
                                them are inhabitants taken from their houses and domestic employments (some of them never having bore arms since the
                                war) We do not consider this Class of men subjects of Capture unless to answer particular military purposes—This has
                                long been a ruling principle with the American troops and we have had reason to think that the British were actuated
                                by similar sentiments—therefore while we do not consider them as subjects of Capture we cannot with propriety think
                                them subjects of Exchange. I have the honor to be &ca
                            
                                W.S. Smith Lt Colo. &ca
                            
                        
                        
                    